DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-16, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2006/0208985 A1 hereinafter Hwang) in view of Goo et al. (US 2010/0123647 A1 hereinafter Goo).

In regards to claim 1, Hwang discloses a driving circuit for a display panel, comprising: 
a common voltage generating circuit, coupled to a plurality of common electrodes of the display panel and configured to provide a plurality of common voltages respectively to the common electrodes (see figure 5, plurality of VCOM lines); and
a gate driving circuit, coupled to a plurality of gate lines of the display panel and configured to output a plurality of gate signals, wherein the gate signals comprise a plurality of first gate signals and a plurality of second gate signals (see figure 5, gate driving unit 130);
 wherein during a frame period, the common voltage generating circuit changes a voltage level of the common voltages respectively at different time (see figure 6B, different VCOM values on different lines within 1 frame).
However, Hwang fails to disclose wherein the gate lines are grouped into a plurality of gate line groups, the gate line groups comprise a first gate line group and a second gate line group, the gate driving circuit is configured to sequentially output the first gate signals to the gate lines in the first gate line group according to a first order and sequentially output the second gate signals to the gate lines in the second gate line group according to a second order, and the first order is different from the second order.  
Goo teaches wherein the gate lines are grouped into a plurality of gate line groups, the gate line groups comprise a first gate line group and a second gate line group, the gate driving circuit is configured to sequentially output the first gate signals to the gate lines in the first gate line group according to a first order and sequentially output the second gate signals to the gate lines in the second gate line group according to a second order, and the first order is different from the second order (see figure 4, group A1 gate lines in a sequential order, group B2 gate lines in a reverse sequential order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang and include groupings of gate lines where the order of the gate line activations is different in the groups as taught by Goo, thereby using known techniques to yield predictable results.

In regards to claim 2, as recited in claim 1, Hwang further discloses further comprising: a timing control circuit, coupled to the common voltage generating circuit and configured to control the common voltage generating circuit to change the voltage level of the common voltages (see figure 6B, timing of common voltage changes).

In regards to claim 3, as recited in claim 1, Hwang further discloses wherein after changing the voltage level of the common voltages, the common voltage generating circuit is further configured to maintain the voltage level of the common voltages for a predetermined period, and a length of the predetermined period is equal to a length of a frame period (see figure 6B).

In regards to claim 4, as recited in claim 1, Hwang further discloses wherein the display panel comprises a plurality of pixel structures, the pixel structures are grouped into a plurality of pixel groups, and the pixel groups are respectively coupled to the common electrodes (see figure 5, each row of pixels receive a different VCOM line).

In regards to claim 5, as recited in claim 1, Hwang further discloses wherein the common voltages comprise a first common voltage and a second common voltage (see figure 5, VCOM_L and VCOM_H), the common electrodes comprise a first common electrode and a second common electrode (see figure 5, VCOM 1 and VCOM 2), the first common voltage is provided to the first common electrode, the second common voltage is provided to the second common electrode, the common voltage generating circuit is configured to change the voltage level of the first common voltage at a first time within the frame period and is configured to change the voltage level of the second common voltage at a second time within the frame period, wherein the first time is different from the second time (see figure 6B).  

In regards to claim 6, as recited in claim 5, Hwang further discloses wherein the time difference between the first time and the second time relates to an amount of the common voltages (see figure 6B).  

In regards to claim 7, as recited in claim 5, Hwang further discloses wherein after changing the voltage level of the first common voltage and changing the voltage level of the second common voltage, the common voltage generating circuit is further configured to maintain the voltage level of the first common voltage for a first predetermined period and maintain the voltage level of the second common voltage for a second predetermined period, and a length of the first predetermined period and a length of the second predetermined period are equal to a length of a frame period (see figure 6B).

In regards to claim 9, as recited in claim 5, Hwang further discloses wherein the display panel comprises a plurality of pixel structures, the pixel structures are grouped into a plurality of pixel groups, the pixel groups comprise a first pixel group and a second pixel group, the pixel structures in the first pixel group are coupled to the first common electrode and the pixel structures in the second pixel group are coupled to the second common electrode (see figure 5, pixels in each row are connected to different VCOM lines).

In regard to claim 10, as recited in claim 1, Hwang further discloses further comprising: a source driving circuit, coupled to a plurality of source lines of the display panel and configured to output a plurality of source signals (see figure 5, data driving unit 120).  

In regards to claim 11, Hwang discloses a driving method for driving a display panel, comprising: 
respectively providing a plurality of common voltages to a plurality of common electrodes of a display panel (see figure 5, plurality of VCOM lines); and 
changing a voltage level of the common voltages at different time during a frame period (see figure 6B, different VCOM values on different lines within 1 frame), wherein the display panel comprises a plurality of gate lines, the gate lines are grouped into a plurality of gate line groups, the gate line groups comprise a first gate line group and a second gate line group (see figure 5, gate lines GL).  
However, Hwang fails to disclose the driving method for driving the display panel further comprises: sequentially outputting a plurality of first gate signals to the gate lines in the first gate line group according to a first order; and sequentially outputting a plurality of second gate signals to the gate lines in the second gate line group according to a second order, wherein the first order is different from the second order.
Goo teaches the driving method for driving the display panel further comprises: sequentially outputting a plurality of first gate signals to the gate lines in the first gate line group according to a first order; and sequentially outputting a plurality of second gate signals to the gate lines in the second gate line group according to a second order, wherein the first order is different from the second order (see figure 4, group A1 gate lines in a sequential order, group B2 gate lines in a reverse sequential order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang and include groupings of gate lines where the order of the gate line activations is different in the groups as taught by Goo, thereby using known techniques to yield predictable results.


In regards to claim 12, as recited in claim 11, Hwang further discloses further comprising: maintaining the voltage level of the common voltages for a predetermined period after changing the voltage level of the common voltages, wherein a length of the predetermined period is equal to a length of a frame period (see figure 6B).

In regards to claim 13, as recited in claim 11, Hwang further discloses wherein the display panel comprises a plurality of pixel structures, the pixel structures are grouped into a plurality of pixel groups, and the pixel groups are respectively coupled to the common electrodes  (see figure 5, each row of pixels receive a different VCOM line).

In regards to claim 14, as recited in claim 11, Hwang further discloses wherein the common voltages comprise a first common voltage and a second common voltage (see figure 5, VCOM_L and VCOM_H), the common electrodes comprise a first common electrode and a second common electrode (see figure 5, VCOM 1 and VCOM 2), the first common voltage is provided to the first common electrode, the second common voltage is provided to the second common electrode, and step of changing the voltage level of the common voltages at different time during the frame period further comprises: changing the voltage level of the first common voltage at a first time within the frame period; and changing the voltage level of the second common voltage at a second time within the frame period, wherein the first time is different from the second time (see figure 6B).  

In regards to claim 15, as recited in claim 14, Hwang further discloses wherein the time difference between the first time and the second time relates to an amount of the common voltages (see figure 6B).    

In regards to claim 16, as recited in claim 14, Hwang further discloses further comprising: maintaining the voltage level of the first common voltage for a first predetermined period after changing the voltage level of the first common voltage; and maintaining the voltage level of the second common voltage for a second predetermined period after changing the voltage level of the second common voltage, wherein a length of the first predetermined period and a length of the second predetermined period are equal to a length of a frame period (see figure 6B).  

In regards to claim 18, as recited in claim 14, Hwang further discloses wherein the display panel comprises a plurality of pixel structures, the pixel structures are grouped into a plurality of pixel groups, the pixel groups comprise a first pixel group and a second pixel group, the pixel structures in the first pixel group are coupled to the first common electrode and the pixel structures in the second pixel group are coupled to the second common electrode (see figure 5, pixels in each row are connected to different VCOM lines).  

In regards to claim 19, as recited in claim 11, Hwang further discloses further comprising: outputting a plurality of source signals to a plurality of source lines of the display panel (see figure 5, data driving unit 120).  

In regards to claim 20, Hwang discloses a display module, comprising: 
a display panel, comprising a plurality of common electrodes (see figure 5); 
a common voltage generating circuit, coupled to the common electrodes and configured to provide a plurality of common voltages respectively to the common electrodes (see figure 5, plurality of VCOM lines);
a gate driving circuit, coupled to a plurality of gate lines of the display panel and configured to output a plurality of gate signals (see figure 5, gate driving unit 130);
a source driving circuit, coupled to a plurality of source lines of the display panel and configured to output a plurality of source signals (see figure 5, data driving unit 120); 
wherein during a frame period, the common voltage generating circuit changes a voltage level of the common voltages respectively at different time (see figure 6B, different VCOM values on different lines within 1 frame).  
However, Hwang fails to disclose wherein the gate signals comprise a plurality of first gate signals and a plurality of second gate signals; wherein the gate lines are grouped into a plurality of gate line groups, the gate line groups comprise a first gate line group and a second gate line group, the gate driving circuit is configured to sequentially output the first gate signals to the gate lines in the first gate line group according to a first order and sequentially output the second gate signals to the gate lines in the second gate line group according to a second order, and the first order is different from the second order.
Goo teaches wherein the gate signals comprise a plurality of first gate signals and a plurality of second gate signals; wherein the gate lines are grouped into a plurality of gate line groups, the gate line groups comprise a first gate line group and a second gate line group, the gate driving circuit is configured to sequentially output the first gate signals to the gate lines in the first gate line group according to a first order and sequentially output the second gate signals to the gate lines in the second gate line group according to a second order, and the first order is different from the second order (see figure 4, group A1 gate lines in a sequential order, group B2 gate lines in a reverse sequential order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang and include groupings of gate lines where the order of the gate line activations is different in the groups as taught by Goo, thereby using known techniques to yield predictable results.

In regards to claim 21, as recited in claim 20, Hwang further discloses  further comprising: a timing control circuit, coupled to the common voltage generating circuit and configured to control the common voltage generating circuit to change the voltage level of the common voltages (see figure 6B, timing of common voltage changes).  

In regards to claim 22, as recited in claim 20, Hwang further discloses wherein after changing the voltage level of the common voltages, the common voltage generating circuit is further configured to maintain the voltage level of the common voltages for a predetermined period, and a length of the predetermined period is equal to a length of a frame period (see figure 6B).  

In regards to claim 23, as recited in claim 20, Hwang further discloses wherein the display panel comprises a plurality of pixel structures, the pixel structures are grouped into a plurality of pixel groups, and the pixel groups are respectively coupled to the common electrodes (see figure 5, each row of pixels receive a different VCOM line).  

In regards to claim 24, as recited in claim 20, Hwang further discloses wherein the common voltages comprise a first common voltage and a second common voltage (see figure 5, VCOM_L and VCOM_H), the common electrodes comprise a first common electrode and a second common electrode (see figure 5, VCOM 1 and VCOM 2), the first common voltage is provided to the first common electrode, the second common voltage is provided to the second common electrode, the common voltage generating circuit is configured to change the voltage level of the first common voltage at a first time within the frame period and is configured to change the voltage level of the second common voltage at a second time within the frame period, wherein the first time is different from the second time (see figure 6B).  

In regards to claim 25, as recited in claim 24, Hwang further discloses wherein after changing the voltage level of the first common voltage and changing the voltage level of the second common voltage, the common voltage generating circuit is further configured to maintain the voltage level of the first common voltage for a first predetermined period and maintain the voltage level of the second common voltage for a second predetermined period, and a length of the first predetermined period and a length of the second predetermined period are equal to a length of a frame period (see figure 6B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628